Citation Nr: 0834983	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for dysthymic disorder 
and post-traumatic stress disorder (PTSD) evaluated as 30 
percent disabling from November 4, 2002, and 50 percent 
disabling from November 27, 2007.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to January 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claims for increased 
ratings for dysthymic disorder and PTSD, and bilateral 
hearing loss.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for further 
development and adjudicative action.  In a February 2008 
Supplemental Statement of the Case (SSOC), the RO/AMC 
adjudicated the matter of an increased rating for dysthymic 
disorder and PTSD, deciding that the veteran's disability 
should be evaluated as 50 percent disabling.  Despite the 
increase, the veteran has not withdrawn his appeal and as 
such, it remains in appellate status. See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded). 
Thus, the case has been returned to the Board for further 
appellate review. 




FINDINGS OF FACT

1.  From November 4, 2002 through November 27, 2007, the 
veteran's psychiatric disability manifested in depressed 
mood, irritability, problems with interpersonal 
relationships, passive suicidal ideation and chronic sleep 
impairment but without flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  

2.  On and after November 27, 2007, the veteran's psychiatric 
disability manifested in occupational and social impairment 
with symptoms including impaired judgment, disturbances in 
motivation and mood, passive suicidal ideation and difficulty 
in establishing and maintaining effective work and social 
relationships but without obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  

3.  The competent evidence of record reveals bilateral 
hearing loss ranging from Level II to III in the right ear 
and Level III to IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, from 
November 4, 2002 through November 27, 2007, for PTSD and 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 50 percent, 
effective November 27, 2007, for PTSD and dysthymic disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).
3.  The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence he has in his 
possession that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in March 2006.  The 
claim was last readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports, and hearing testimony.  

The Board notes the February 2003 notice letter does not 
appear to fully comply with the Court's holding in Vazquez.  
However, any such insufficiency in the notice is not 
prejudicial to the veteran.  In this regard, the veteran 
provided information concerning the impact of his disability 
on his daily functioning to the VA examiners and to the 
Acting Veterans Law Judge at his travel Board hearing.  Also, 
the veteran submitted a Notice of Disagreement dated February 
2004 which indicates that he believes he should receive a 
higher rating for his hearing disability because he cannot 
hold a decent conversation without a hearing aid and that 
this affects him at home, at work and socially.  In this same 
document, the veteran expressed discontent with his 
disability compensation level for his psychiatric illness, 
indicating that his daily life was one big struggle and that 
he had to be on constant guard not to lose his temper.  He 
also described his problems interacting with people; 
specifically, having people behind him and coming up to him 
suddenly.  Similarly, the veteran indicated in his VA Form 9, 
dated February 2005, that he had difficulty living his wife 
and a strong need to be alone.  He also reported that he 
suffered from anxiety attacks and suicidal ideation.  The 
veteran also wrote that his PTSD and hearing aids created 
problems with daily living and that it was difficult being 
around a lot of people.  He concludes by saying that his 
compensation percentages should be reconsidered as life is 
not easy for him.  In those statements he discussed the 
current severity of each disability and the effect of each 
disability on his daily life and employment.  Consequently, 
any error in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  Additionally, the Board notes 
that the veteran was represented by a Veterans' Service 
Organization during the pendency of his appeal.  Further, the 
veteran was provided with the applicable rating schedule 
criteria in the December 2004 statement of the case.    

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim, as he receives 
treatment only at the VA according to his hearing testimony, 
VA conducted an examination, and he provided his personal 
statements addressing his symptoms and their impact on his 
functioning at a hearing.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881; see also Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

PTSD and dysthymic disorder

The veteran's PTSD and dysthymic disorder is currently rated 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this 
Code a 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

Under the rating formula, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 
 
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Scores ranging from 21 to 30 
indicate that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA treatment records indicate that the veteran was treated at 
the mental health clinic between December 2001 to December 
2006 approximately 8 times with complaints of irritability, 
interpersonal problems, and depression and sleep problems.  
The veteran's GAF scores during this time period ranged from 
52 to 60.  The veteran's GAF score at his December 2006 
mental health check-up was 80 with reduced mental health 
symptomatology, resulting in his discharge from mental 
health.  

The veteran was afforded an examination, administered by QTC, 
during March 2003.  The veteran indicated that he had 
insomnia; nightmares; problems maintaining relationships; and 
was afraid when anyone walked behind him or touched him.  The 
veteran reported passive suicidal tendencies.  The examiner 
reported the veteran was well oriented to time and place; he 
was able to name the last ten Presidents and was able to do 
the serial seven subtractions without mistakes, with thought 
processes described as fairly organized; speech was described 
as normal with no looseness of association.  The veteran's 
affect was described as somewhat limited in range but 
positive and his mood was mildly depressed; eye contact was 
described as good.  The examiner indicated that the veteran 
reported vaguely that he had hallucinations in the form of 
hearing people talk during the time period he was most 
depressed.  The veteran's insight and judgment were described 
as fair.  He was given an Axis I diagnosis of PTSD with a GAF 
score of 52.  

During the veteran's June 2007 travel Board testimony, he 
indicated a problem concerning dealing with people, 
particularly in crowds, and that dealing with life was a day-
to-day struggle.  He indicated that he maintained full time 
work although it was difficult and he missed days of work due 
to his mental health problems.  He indicated that he was 
having panic attacks 3-4 times per month.  The veteran 
additionally testified concerning his suicidal ideation and 
problems sleeping.  

An examination from November 2007 indicates that the veteran 
complained of experiencing a depressed mood and difficulty at 
work.  The examiner indicated the veteran was seen for 
medication management at the VA Medical Center in mental 
health from 2002-2006 an average of four times per year, with 
treatment ending in 2006 due to the veteran's improved mental 
health and a GAF score of 80.  The veteran indicated that his 
condition had since worsened due to work related stress.  The 
veteran additionally reported that he had missed the maximum 
number of sick days at work due to not wanting to deal with 
people and that this had cost him a bonus during the last 
fiscal year.  The examiner indicated that the veteran had not 
been hospitalized for mental health reasons since his last VA 
examination.  The veteran reported that he was jumpy; had 
nightmares about once a week; had anxiety and worried more 
often than in the past, mainly about work and finances; and 
had no flashbacks during the day but thought about Vietnam 
often at night.  The veteran additionally reported three 
panic attacks during the two months prior.  He also reported 
decreased mood and motivation; avoidance of crowds; 
difficulty with anger and impulse control; and sleep 
problems.  He reported that he became angry when someone at 
work snatched a piece of paper out of his hand and that he 
had threatened colleagues in the past.  He additionally 
reported that he had been moved to second shift and operating 
a baggage machine in the basement due to his problems with 
dealing with the public.  He also reported decreased 
enjoyment of activities such as church and fishing.  However, 
the veteran indicated that he had a couple of close friends.   
The veteran also reported suicidal ideation but that he did 
not follow through due to his children.  He also reported 
problems with short term memory; however, this had gotten 
worse after his stroke during 2004.  He indicated that he had 
been married for the previous five years and that he felt 
detached from his wife and grown children.  The examiner 
indicated that the veteran's discussion of his symptoms 
indicated significant depressive and PTSD symptoms 
interfering with his occupational performance and current 
relationships.

On examination, the veteran presented as open; cooperative; 
and able to converse and communicate adequately.  The veteran 
had adequate eye contact and his rate and flow of speech was 
normal.  His affect was described as appropriate but somewhat 
blunted and his mood was reported as depressed with his 
thought content and processes were described as coherent.  
Concerning hallucinations, the veteran reported he heard his 
name being called and saw shadows on the all and out of the 
corner of his eyes; however, he denied stress about these 
instances.  The veteran denied delusions.  His judgment was 
within normal limits.  The examiner reported that the 
veteran's orientation, attention and concentration were 
adequate.  The examiner indicated that the veteran's insight 
was limited.  Also, his judgment was noted as limited but 
adequate to make day-to-day decisions.  The veteran received 
Axis I diagnoses of PTSD, chronic; major depressive disorder, 
recurrent, severe; alcohol abuse; with a GAF score of 45 due 
to depressed mood, suicidal ideation, employment difficulties 
and lack of social support.  

The symptomatology during the period prior to November 27, 
2007, is adequately addressed by the 30 percent disability 
rating awarded during this time period.  In this regard, 
there is no indication the veteran has symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  The Board additionally notes that the 
veteran received GAF scores of between 52 and 60 during this 
time period; received minimal psychiatric treatment, mainly 
to receive his medications; and was released from the VA 
mental health treatment program during December 2006 due to 
his lack of mental health symptomatology as indicated by a 
GAF score of 80.  While the Board acknowledges the veteran's 
statements concerning his problems with stress due to his job 
and problems with interpersonal relationships, he was able to 
maintain employment during this time period and the overall 
disability picture for the veteran more nearly approximates 
the criteria for the 30 percent rating between November 4, 
2002 and November 27, 2007.

For the period beginning November 27, 2007, based on the 
noted psychiatric symptomatology, the Board cannot conclude 
that his PTSD is so severe as to produce the occupational and 
social impairment as required for a 70 percent rating. The 
veteran has not been shown to have such symptoms as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene that are indicative of a 
70 percent rating.  In this regard, the VA examination notes 
the veteran was oriented to time and place; he communicated 
normally; he operated independently; his hygiene was good; he 
maintained full time work; and while he complained of 
irritability and threatening his colleagues on two occasions 
when he felt provoked, he was able to affectively control 
these impulses.  The veteran additionally reported that 
although he had problems establishing relationships he is 
currently married and has two close friends.  The veteran's 
problems with inter-personal relationships at work and 
socially are contemplated in his current 50 percent 
disability rating.  While the Board acknowledges the 
veteran's statements concerning suicidal ideation; however, 
the overall disability picture for the veteran more nearly 
approximates the criteria for the 50 percent rating effective 
November 27, 2007.  As the criteria for the next higher, 70 
percent rating have not been met, it logically follows that 
the criteria for the maximum, 100 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
as the veteran maintains full time employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Hearing Loss

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2007).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

On the QTC audiological examination in February 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
35
40
LEFT
40
30
40
55
55

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 76 percent in the left ear.  The 
average puretone threshold was 30 decibels for the right ear 
and 45 decibels for the left ear.

A VA audiogram from December 2007 revealed the following pure 
tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
50
40
LEFT

45
50
60
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 82 percent in the left ear.  The 
average puretone threshold was 41 decibels for the right ear 
and 52 decibels for the left ear.

As an initial matter, an exceptional pattern of hearing under 
38 C.F.R. § 4.86 has not been shown and that regulation is 
not applicable.

Applying the findings from the February 2003 VA examination 
to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  Where hearing loss is at Level III in one ear 
and Level III in the other, a noncompensable percent rating 
is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the December 2007 VA examination 
to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II 
hearing loss in the right ear and Level IV hearing loss in 
the left ear.  Where hearing loss is at Level II in one ear 
and Level IV in the other, a noncompensable rating is 
assigned under Table VII.  38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the veteran's 
hearing loss warrants a compensable evaluation.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
as the veteran indicated during his hearing testimony that he 
hears well with his hearing aids (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for dysthymic disorder and 
post-traumatic stress disorder (PTSD) evaluated as 30 percent 
disabling from November 4, 2002, and 50 percent disabling 
from November 27, 2007 is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


